TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00615-CR


Robert Lee Anderson Jr., Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT OF MILAM COUNTY
NO. CR28569, HONORABLE FRANK SUMMERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Robert Lee Anderson, Jr. was found guilty of driving while intoxicated.
His retained trial counsel was permitted to withdraw.  Appellant now represents himself and filed
his own notice of appeal.  Appellant requested but did not pay for a reporter's record.  After
appellant was given notice and an opportunity to cure, the appeal was submitted for decision without
a reporter's record.  See Tex. R. App. P. 37.3(c)(1).  Appellant did not file a brief or respond to this
Court's notices.  See Tex. R. App. P. 38.8(b)(4).  We have examined the record before us and find
no fundamental error that should be considered in the interest of justice.  Affirmed.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Affirmed
Filed:   May 22, 2008
Do Not Publish